                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DERRICK LEE SMITH,

                   Petitioner,

                                        CIVIL ACTION NO. 05-CV-73868-DT
v.                                      HONORABLE DENISE PAGE HOOD

CAROL HOWES,

                   Respondent.
                                    /

        ORDER DENYING PETITIONER’S REQUEST TO REOPEN

      This matter is before the Court on Petitioner’s motion to reopen this habeas case

due to what he believes is a new retroactively-applicable rule of law as set forth in

Michigan Court Rule 6.108 and based upon Griffith v. Kentucky, 479 U.S. 314 (1987).

The Court dismissed Petitioner’s original habeas petition on exhaustion grounds in

2005, and denied reconsideration and several post-judgment motions in 2006.

Petitioner filed the instant motion on June 17, 2021.

      Having reviewed Petitioner’s motion, the Court finds no reason to reopen this

long-closed case. The case was dismissed without prejudice in 2005 and the Court did

not retain jurisdiction over the matter. Should Petitioner wish to proceed on new

habeas claims, must file a new habeas petition in a new case. Accordingly, the Court
DENIES Petitioner’s motion. (ECF No. 9) This case remains closed. No further

pleadings should be filed in this matter. Additional pleadings may be stricken.

      IT IS SO ORDERED.



                                             s/Denise Page Hood
                                             United States District Judge

Dated: June 30, 2021




                                         2
